               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

 CORNELIUS A. GREEN, JR.,

                      Plaintiff,
 v.                                                    Case No. 20-CV-14-JPS

 BRIAN FOSTER, CAPTAIN WESTRA,
 LINDA MEISNER, and CAPTAIN                                          ORDER
 TUEANDER,

                      Defendants.


       Plaintiff Cornelius A. Green, Jr., a prisoner proceeding pro se, filed a

complaint in the above-captioned action along with a request to proceed in

forma pauperis. (Docket #1 and #2). The Court assessed an initial partial filing

fee (“IPFF”) of $5.04 and ordered that it be paid on or before January 27,

2020. (Docket #5). On January 9, 2020, the Court received a letter from

Plaintiff seeking permission to use funds from his release account to satisfy

the IPFF. (Docket #7).

       “A release account is a restricted account maintained by the

Wisconsin Department of Corrections to be used upon the prisoner’s

release from custody upon completion of his sentence.” Wilson v. Anderson,

Case No. 14-C-798, 2014 WL 3671878 at *3 (E.D. Wis. July 23, 2014) (citing

Wis. Admin. Code § DOC 309.466). Given the purpose of the release

account, federal courts do not deem it prudent to focus on that account as

the source of funds to satisfy the full filing fee payment requirements. Smith

v. Huibregtse, 151 F. Supp. 2d 1040, 1042 (E.D. Wis. 2001). As the Seventh

Circuit has instructed, “like any other civil litigant, [a prisoner] must decide

which of [his] legal actions is important enough to fund,” Lindell v.
McCallum, 352 F.3d 1107, 1111 (7th Cir. 2003); thus, if a prisoner concludes

that “the limitations on his funds prevent him from prosecuting [a] case

with the full vigor he wishes to prosecute it, he is free to choose to dismiss

it voluntarily and bring it at a later date.” Williams v. Berge, No. 02-CV-10,

2002 WL 32350026, at *8 (W.D. Wis. Apr. 30, 2002).

       Nonetheless, the Court will permit Plaintiff to use funds from his

release account solely for the purpose of paying the IPFF. The Court will

not permit Plaintiff to tap into his release account for the entirety of his

filing fee or other litigation costs.

       Accordingly,

       IT IS ORDERED that Plaintiff’s request to use his release account

funds to pay the initial partial filing fee (Docket #7) be and the same is

hereby GRANTED;

       IT IS FURTHER ORDERED that the Secretary of the Wisconsin

Department of Corrections or his designee shall release $5.04 from

Plaintiff’s release account for payment of the initial partial filing fee; and

       IT IS FURTHER ORDERED that copies of this Order be sent to the

officer in charge of the agency where Plaintiff is confined.

       Dated at Milwaukee, Wisconsin, this 13th day of January, 2020.

                                        BY THE COURT:



                                        ____________________________________
                                        J. P. Stadtmueller
                                        U.S. District Judge




                                   Page 2 of 2
